DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 2018/0124438) in view of Shore (US 2015/0287285).
Regarding claim 1, 8,15,  Barnett discloses A method comprising: identifying programming content corresponds to an event that is televised; detecting one or more indicators of one or more state changes with respect  to the event, the one or more state changes comprising a change occurring within the event; consequent to the detecting the one or more state changes ([0198-0203,0207-0218], fig. 19, 21), creating a content composite for display by a mobile device during an ongoing presentation of the event at  least in part by: processing an adaptable content item corresponding to content configured for presentation with the mobile device([0198-0203,0207-0218], fig. 19, 21);  modifying the adaptable content item based at least in part on a content object received via a network to form the content composite so that the  content composite: is particularized to the event as a function of the one or more  state changes; and comprises one or more user-selectable options that facilitate  one or more operations with respect to the event with the mobile device;  outputting the content composite to facilitate presentation of the one or more user-selectable options with the mobile device during the ongoing presentation of the event([0198-0203,0207-0218], fig. 19, 21),  
Barnett does not specifically disclose where one or both of the creating and the outputting the content composite are a function  of a location of the media device and a set of rules mapped to the location.
However, Shore discloses where one or both of the creating and the outputting the content composite are a function  of a location of the media device and a set of rules mapped to the location ([0171], fig. 18).  It would have been obvious to incorporate the location monitoring of Shore into the system of Barnett in order to allow providers to limit second screen content to specific locations.
Regarding claim 2,9,16,  Barnett in view of Shore discloses where the content object is received  consequent to the detecting the one or more state changes ([0198-0203,0207-0218], fig. 19, 21 of Barnett).
Regarding claim 3,10, 17,  Barnett in view of Shore discloses where the one or more operations correspond to interacting with a remote system that is remote from the mobile device([0198-0203,0207-0218], fig. 19, 21 of Barnett).
Regarding claim 4,11,18,   Barnett in view of Shore discloses where the event and the one or more user- selectable options are presented on the mobile device([0198-0203,0207-0218], fig. 19, 21 of Barnett).
Regarding claim 5,12, 19,  Barnett in view of Shore discloses where the user-selectable options are
presented on the mobile device and the event is not presented on the mobile device([0198-0203,0207-0218], fig. 19, 21 of Barnett).
	Regarding claim 6, Barnett in view of Shore discloses where the event is presented on a second
 device in the location ([0092], fig. 8 of Shore).
	Regarding claim 7, 20,  Barnett in view of Shore discloses where one or both of the creating and the outputting the content composite are further a function of observation data corresponding to one
or both of the mobile device and a user associated with the mobile device and interaction with one
or more previously presented content composites ([0056, 0057] of Barnett).
	Regarding claim 13, Barnett in view of Shore discloses where the one or more processing devices are separate from the mobile device and cause transmission of the content composite to facilitate  the presentation of the one or more user-selectable options with the mobile device([0198-0203,0207-0218], fig. 19, 21 of Barnett).
	Regarding claim 14, Barnett in view of Shore discloses where the mobile device comprises the one or more processing devices ([0198-0203,0207-0218], fig. 19, 21 of Barnett).


Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/               Primary Examiner, Art Unit 2426